DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 5, and 9, generally, none of the prior art references of record, including, but not limited to: US_20140036796_A1_Etemad, US_20110319109_A1_Kang, US_20120287875_A1_Kim, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Etemad discloses a technique for RRC signaling related to CSI measurement and feedback configuration for the CoMP measurement set, where the CoMP measurement set is defined as the set of non-zero power CSI-RS transmitted by particular TPs about which the UE is to perform CSI measurements. Based upon those measurements, the UE sends CSI reports back to the serving cell. The serving cell, based on RSRP as well as other considerations, selects a set of CSI-RSs to be included in the CoMP Measurement set. By means of RRC messages, the serving cell eNB configures the UE to measure CSI-RSs that are transmitted by particular TPs and send CSI reports based thereon to the eNB, is generally known to exist per se, (Etemad figure 4, and paragraphs 19-31).
Prior art Kang discloses a base station transmits node information to a user equipment; and transmits the reference signal to the user equipment from at least one node among the plurality of nodes on the basis of the node information, wherein the node information includes information capable of identifying the reference signal transmitted from the at least one node, and wherein each of the plurality of nodes transmits a different reference signal (Kang figures 11-15, paragraphs 63-67, and 89-93).
Prior art Kim discloses an eNB may transmit information about one or more CSI-RS configurations to the UE. The one or more CSI-RS configurations may include a CSI-RS configuration in which the UE assumes non-zero transmission power for CSI-RSs, that is, a CSI-RS configuration for CSI-RSs for use in channel measurement at the UE. In addition, the eNB may transmit to the UE information indicating a CSI-RS configuration in which the UE assumes zero transmission power for CSI-RSs. The eNB may map CSI-RSs to REs in a downlink subframe according to the one or more CSI-RS configurations. The eNB may transmit the downlink subframe to the UE and receive CSI that is measured using the CSIRSs from the UE (Kim figure 13).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “receiving a aperiodic CSI-RS in a second time interval according to the one of the plural aperiodic CSI-RS measurement configurations, wherein the second time interval is determined based on the first time interval… wherein first resource elements (REs) for the aperiodic CSI-RS are different from second REs for a physical downlink shared channel (PDSCH)” as stated in independent claims 1 and similar limitations as stated in independent claims 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471       


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471